Title: Cash Accounts, November 1773
From: Washington, George
To: 

 

[November 1773]



Cash


Novr 4—
To Ditto [cash] recd from Peyton Randolph Esqr. for Intt due Mr Custis
£ 15.12.6



To ditto recd from Mr Thos Newton of Norfolk by the hands of Mr [James] Hill
228. 0.0


25—
To Cash recd from Mr Auge Willis for Mr Francis Willis Junr
60. 0.0


26—
To Ditto recd from Colo. Bannister
32.10.0


Contra


3—
By my Subscipn to the Society of useful knowledge
0.10.0


6—
By cash paid Colo. Pendleton Services in Dunbars Suit
5. 0.0


12—
By Exps. at New Kent Ct House
0. 7.0


17—
By Charity
0.10.0



By Cash to Mrs Washington
0. 7.6



By Garden Seeds
0. 6.3



By Messrs Purdie & Dixon’s Acct
8.15.3



By Mr Dean rep[airin]g my Chariot
2.18.6


26—
By Tooth Brushes
0. 5.0



By Doctr [John] Bakers Dentrifice
1. 0.0


27—
By Sundries from Doctr [William] Pasteur
0.11.0



By Mr Robt Washington’s Order
90. 0.0


30—
By a Snuff Box
0. 3.0



By a pair of Shoes for Giles
0. 8.6



By Garters and a hank of Silk
0. 2.0



By a Quire of Paper
0. 1.3



By the Secretarys Office Fees on 5 Pat[en]ts part of the 200,000 Acrs. undr Pro[clamatio]n 1754
8. 0.0



By Cash gave Mr [Thomas] Everard to hastn them
3. 0.0


